        Case 20-30967 Document 226 Filed in TXSB on 04/21/20 Page 1 of 44



                          THE UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

 IN RE:                                           §
                                                  §
 WATSON GRINDING &                                §              CASE NO. 20-30967
 MANUFACTURING CO.                                §
                                                  §              (Chapter 11)
      Debtor.


 ANNA JUAREZ and RICARDO                         §
 CARREON,                                        §
                                                 §
         Plaintiffs,                             §
                                                 §
 v.                                              §
                                                 §               ADVERSARY NO. __________
 WATSON GRINDING AND                             §
 MANUFACTURING CO., WATSON                       §
 VALVE SERVICES, INC., WATSON                    §
 COATINGS LABORATORY,                            §
 KMHJ MANAGEMENT COMPANY,                        §
 LLC, KMHJ, LTD.,                                §
                                                 §
         Defendants.                             §
                                                 §


                                     NOTICE OF REMOVAL

        Watson Grinding & Manufacturing Co. (the “Debtor”) files this Notice of Removal of the

state court action styled Anna Juarez and Ricardo Carreon v. Watson Grinding & Manufacturing Co., Watson

Valve Services, Inc., KMHJ Management Company, LLC, and KMHJ, Ltd., Cause No. 2020-08058, pending

in the 334th Judicial District Court of Harris County, Texas (the “State Court Action”).

                         I.      Procedural Background and Nature of Suit

        1.      On February 5, 2020, Anna Juarez and Ricardo Carreon (collectively, the “Plaintiffs”)

filed a First Amended Original Petition, Request for Disclosure, Request for Production,

Interrogatories and Jury Demand (the “Amended Petition”) against Watson Grinding &

                                                     1
       Case 20-30967 Document 226 Filed in TXSB on 04/21/20 Page 2 of 44




Manufacturing Co., Watson Valve Services, Inc., Watson Coatings Laboratory, KMHJ Management

Company, LLC, and KMHJ, Ltd. (collectively, the “Defendants”). In their First Amended Original

Petition, the Plaintiffs assert claims of negligence, gross negligence and trespass by abnormally

dangerous activity against the Defendants.

        2.      On February 6, 2020 (the “Petition Date”), the Debtor filed its voluntary petition

under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”), commencing the

bankruptcy case captioned In re Watson Grinding & Manufacturing Co., Case No. 20-30967, pending in

the United States Bankruptcy Court Southern District of Texas, Houston Division (the “Chapter 11

Bankruptcy Case”).

        3.      On March 26, 2020, KMHJ, Ltd., and KMHJ Management Company, LLC filed an

Original Answer.

                                       II.     Basis for Removal

        4.      This Notice of Removal is filed pursuant to 28 U.S.C. § 1452, Bankruptcy Rule 9027,

and Local Bankruptcy Rules 9027-1, 9027-2, 9027-3, and the General Order of Reference entered by the

District Court of this District on March 10, 2005.

        5.      The State Court Action was initiated prior to the commencement of the Chapter 11

Case. This Notice of Removal has been timely filed pursuant to Bankruptcy Rule 9027(a)(2). In re

R.E. Loans, LLC, No. 11-35865, 2012 WL 3262767, at *2 (Bankr. S.D. Tex. Aug. 8, 2012).

        6.      Venue in this Court is proper pursuant to 28 U.S.C. § 1409.

        7.      Cases subject to jurisdiction are removable under the authority of 28 U.S.C. § 1452(a)

(“A party may remove any claim or cause of action…to the district court for the district where such

civil action is pending, if such district court has jurisdiction of such claim or cause of action under

section 1334 of this title”). The State Court Action, including all claims and causes of action asserted

therein, is a civil action other than a proceeding before the United States Tax Court. The State Court

                                                     2
          Case 20-30967 Document 226 Filed in TXSB on 04/21/20 Page 3 of 44




Action is not a civil action by a government unit to enforce such government unit’s police or regulatory

power.

          8.    This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1334(b) (federal

district courts have “original jurisdiction of all civil proceedings…arising in or related to cases under

title 11”). The State Court Action “arises in” or, alternatively, is “related to” a Title 11 case, i.e. the

Debtor’s Chapter 11 Bankruptcy Case. In this circuit, “related to” proceedings include any case whose

outcome “could conceivably have any effect on the administration of the estate.” In re Wood, 825 F.2d

90, 93 (5th Cir. 1987) (emphasis added); In re Baudoin, 981 F.2d 736, 740 (5th Cir. 1993).

          9.    The resolution of this State Court Action will have a direct impact on the bankruptcy

estate of the Debtor. The State Court Action is related to the Debtor’s Chapter 11 Bankruptcy Case

because the outcome of State Court Action could conceivably change the Debtor’s rights, liabilities,

or options in a way that would have an effect upon the handling and administration of the bankruptcy

estate.

          10.   Thus, the claims asserted in the State Court Action are claims that arise in or are

otherwise related to the Debtor’s Chapter 11 Case pursuant to 28 U.S.C. § 1334(b), and removal to

this Court is proper pursuant to 28 U.S.C. § 1452(a).

                          III.    Core or Non-Core Bankruptcy Jurisdiction

          11.   This action involves the administration of the Debtor’s estate and is a proceeding

affecting the adjustment of the debtor-creditor relationship; it is, therefore, a core proceeding under

28 U.S.C. § 157(b)(2)(A)(B)(C) and (O). The claims and causes of action in the State Court Action

have a clear and direct impact on the interests and property of the Debtor’s estate under 11 U.S.C. §

541.

          12.   Upon removal of the State Court Action, the Debtor consents to the entry of final

orders or judgment by the bankruptcy judge.

                                                    3
       Case 20-30967 Document 226 Filed in TXSB on 04/21/20 Page 4 of 44



                                       IV.    Parties and Notice

       13.       Pursuant to 28 U.S.C. § 1452(a), Federal Bankruptcy Rule 9027(b), and Local Rule

9027-1, all adverse parties are being provided with a copy of this Notice of Removal and a copy of

this Notice of Removal is being filed with the clerk of the 334th Judicial District Court of Harris

County, Texas.

       14.       In accordance with Local Rule 9027-1(a), the names and addresses of the parties and

counsel in the State Court Action, who have or will be served with the notice, are as follows:

 Law Offices of Manuel Solis, PC                      McCoy Leavitt Laskey LLC
 Stephen R. Walker                                    John V. McCoy
 Gregory J. Finney                                    Michael I. Ramirez
 Juan A. Solis                                        N19 W24200 Riverwood Dr., Suite 125
 6657 Navigation Blvd.                                Waukesha, WI 53188
 Houston, TX 77011                                    ATTORNEYS FOR WATSON GRINDING &
 swalker@manuelsolis.com                              MANUFACTURING CO.
 gfinney@manuelsolis.com
 jusolis@manuelsolis.com
 ATTORNEYS FOR PLAINTIFFS

 Jackson Walker L.L.P.                                Gieger, Laborde & Laperouse L.L.C.
 Bruce J. Ruzinsky                                    Ernest P. Gieger, Jr.
 1401 McKinney, Suite 1900                            701 Poydras Street, Suite 4800
 Houston, Texas 77010                                 New Orleans, Louisiana 70139
                                                      egieger@glllaw.com
 The Silvera Firm                                     bdoherty@glllaw.com
 Robert C. Turner                                     ATTORNEYS FOR WATSON VALVE SERVICES,
 17070 Dallas Parkway,                                INC.
 Dallas, Texas 75248
 ATTORNEYS FOR KMHJ Management
 Company, LLC and KMHJ, Ltd.




                                     V.      Process and Pleadings

       15.       Pursuant to Bankruptcy Rule 9027(a)(1) and Local Bankruptcy Rule 9027-1(b), true

and correct copies of all process and pleadings filed in the State Court Action (as set forth in the

attached Exhibit “A”) have been provided.

                                                  4
       Case 20-30967 Document 226 Filed in TXSB on 04/21/20 Page 5 of 44




       16.     In the State Court Action, summons was issued on February 5, 2020, but return of

summons has not been filed.

       17.     In accordance with Bankruptcy Rule 9027(c), the Debtor will promptly file a notice of

the filing of this Notice of Removal in the State Court Action.

       WHEREFORE, the Debtor notifies the United States Bankruptcy Court for the Southern

District of Texas, Houston Division, that the State Court Action is hereby removed in its entirety to

this Court pursuant to 28 U.S.C. § 1452(a) and Bankruptcy Rule 9027.

Dated: April 21, 2020.

                                                       Respectfully submitted,

                                                       JONES MURRAY & BEATTY, LLP

                                                       By: /s/ Ruth Van Meter
                                                       Erin E. Jones
                                                       Texas Bar No. 24032478
                                                       Ruth Van Meter
                                                       Texas Bar No. 20661570
                                                       Jones Murray & Beatty, LLP
                                                       4119 Montrose Suite 230
                                                       Houston, Texas 77006
                                                       Phone: 832-529-1999
                                                       Fax: 832-529-5513
                                                       erin@jmbllp.com
                                                       ruth@jmbllp.com

                                                           AND

                                                       McCOY LEAVITT LASKEY LLC

                                                       By: /s/ Michael I. Ramirez
                                                       Michael I. Ramirez
                                                       Texas Bar No. 24008604
                                                       20726 Stone Oak Parkway, Suite 116
                                                       San Antonio, TX 78258
                                                       Telephone (210) 446-2828
                                                       Fax (262) 522-7020
                                                       mramirez@mlllaw.com

                                                       ATTORNEYS FOR WATSON GRINDING &
                                                       MANUFACTURING CO.

                                                  5
       Case 20-30967 Document 226 Filed in TXSB on 04/21/20 Page 6 of 44



                                      CERTIFICATE OF SERVICE

       I certify that on April 21, 2020, a true and correct copy of the foregoing Notice was served via
ECF/PACER to all parties registered to receive such service and on April 22, 2020, via first class mail
(without attachments) to the following:

 Law Offices of Manuel Solis, PC                      McCoy Leavitt Laskey LLC
 Stephen R. Walker                                    John V. McCoy
 Gregory J. Finney                                    Michael I. Ramirez
 Juan A. Solis                                        N19 W24200 Riverwood Dr., Suite 125
 6657 Navigation Blvd.                                Waukesha, WI 53188
 Houston, TX 77011                                    ATTORNEYS FOR WATSON GRINDING &
 swalker@manuelsolis.com                              MANUFACTURING CO.
 gfinney@manuelsolis.com
 jusolis@manuelsolis.com
 ATTORNEYS FOR PLAINTIFFS

 Bruce J. Ruzinsky                                    Gieger, Laborde & Laperouse L.L.C.
 Jackson Walker L.L.P.                                Ernest P. Gieger, Jr.
 1401 McKinney, Suite 1900                            701 Poydras Street, Suite 4800
 Houston, Texas 77010                                 New Orleans, Louisiana 70139
 bruzinsky@jw.com                                     egieger@glllaw.com
                                                      bdoherty@glllaw.com
 Robert C. Turner                                     ATTORNEYS FOR WATSON VALVE SERVICES,
 17070 Dallas Parkway,                                INC.
 Dallas, Texas 75248
 ATTORNEYS FOR KMHJ Management
 Company, LLC and KMHJ, Ltd.




                                                        /s/ Ruth Van Meter
                                                        Ruth Van Meter




                                                  6
Case 20-30967 Document 226 Filed in TXSB on 04/21/20 Page 7 of 44




EXHIBIT A – STATE COURT PLEADINGS
Office of Harris County District Clerk - Marilyn Burgess                                                              Page 1 of 1
                  Case 20-30967 Document 226 Filed in TXSB on 04/21/20 Page 8 of 44
 HCDistrictclerk.com              JUAREZ, ANNA vs. WATSON GRINDING AND                                      4/17/2020
                                  MANUFACTURING CO
                                  Cause: 202008058   CDI: 7  Court: 334

 DOCUMENTS
 Number           Document                                                                Post Date             Pgs
                                                                                          Jdgm
 90052076         Original Answer Of Defendants KMHJ, And KMHJ Management Company, LLC:        03/26/2020       5
 89304475         Suggestion of Bankruptcy (Watson Grinding):                                  02/06/2020       3
  ·>   89304476   Notice of Bankruptcy Watson Grinding                                         02/06/2020       3
 89304477         Suggestion of Bankruptcy (Watson Valve)                                      02/06/2020       3
  ·>   89304478   Notice of Bankruptcy Watson Valve                                            02/06/2020       3
 89282723         Supplemental/Amended Petitions                                               02/05/2020       8
 89282724         Exhibits                                                                     02/05/2020       18
 89264401         ORIGINAL PETITION REQUEST FOR DISCLOSURE AND JURY DEMAND                     02/04/2020       28




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=3n7sO88MPvTt1sYRoRwT... 4/17/2020
Case 20-30967 Document 226 Filed in TXSB on 04/21/20 Page 9 of 44

              2020-08058 / Court: 334
Case 20-30967 Document 226 Filed in TXSB on 04/21/20 Page 10 of 44
Case 20-30967 Document 226 Filed in TXSB on 04/21/20 Page 11 of 44
Case 20-30967 Document 226 Filed in TXSB on 04/21/20 Page 12 of 44
Case 20-30967 Document 226 Filed in TXSB on 04/21/20 Page 13 of 44
Case 20-30967 Document 226 Filed in TXSB on 04/21/20 Page 14 of 44
Case 20-30967 Document 226 Filed in TXSB on 04/21/20 Page 15 of 44
Case 20-30967 Document 226 Filed in TXSB on 04/21/20 Page 16 of 44
Case 20-30967 Document 226 Filed in TXSB on 04/21/20 Page 17 of 44
Case 20-30967 Document 226 Filed in TXSB on 04/21/20 Page 18 of 44
Case 20-30967 Document 226 Filed in TXSB on 04/21/20 Page 19 of 44
Case 20-30967 Document 226 Filed in TXSB on 04/21/20 Page 20 of 44
Case 20-30967 Document 226 Filed in TXSB on 04/21/20 Page 21 of 44
Case 20-30967 Document 226 Filed in TXSB on 04/21/20 Page 22 of 44
Case 20-30967 Document 226 Filed in TXSB on 04/21/20 Page 23 of 44
Case 20-30967 Document 226 Filed in TXSB on 04/21/20 Page 24 of 44
Case 20-30967 Document 226 Filed in TXSB on 04/21/20 Page 25 of 44
Case 20-30967 Document 226 Filed in TXSB on 04/21/20 Page 26 of 44
Case 20-30967 Document 226 Filed in TXSB on 04/21/20 Page 27 of 44
Case 20-30967 Document 226 Filed in TXSB on 04/21/20 Page 28 of 44
Case 20-30967 Document 226 Filed in TXSB on 04/21/20 Page 29 of 44
Case 20-30967 Document 226 Filed in TXSB on 04/21/20 Page 30 of 44
Case 20-30967 Document 226 Filed in TXSB on 04/21/20 Page 31 of 44
Case 20-30967 Document 226 Filed in TXSB on 04/21/20 Page 32 of 44
Case 20-30967 Document 226 Filed in TXSB on 04/21/20 Page 33 of 44
Case 20-30967 Document 226 Filed in TXSB on 04/21/20 Page 34 of 44
Case 20-30967 Document 226 Filed in TXSB on 04/21/20 Page 35 of 44
Case 20-30967 Document 226 Filed in TXSB on 04/21/20 Page 36 of 44
                                                                               2/5/20204:17:00PM
      Case 20-30967 Document 226 Filed in TXSB on 04/21/20 Page  37 of 44
                                                            MarilynBurgess-DistrictClerk
                                                                               2/5/2020 4:16 PM
                                                                               HarrisCounty
                                                                              Marilyn Burgess - District Clerk Harris County
                                                                               EnvelopeNo:40592534
                                                                                                   Envelope No. 40592534
                                                                               By:CLAUSELL,CYNTHIA
                                                                                           By: Cynthia Clausell-McGowan
                                                                               Filed:2/5/20204:17:00PM
                                                                                                   Filed: 2/5/2020 4:16 PM

                                           CAUSE NO. 2020-08058

ANNA JUAREZ and                                    §               IN THE DISTRICT COURT
RICARDO CARREON,                                   §
                                                   §
                        Plaintiffs                 §
                                                   §
v.                                                 §               HARRIS COUNTY, TEXAS
                                                   §
WATSON GRINDING AND                                §
MANUFACTURING CO., WATSON                          §
VALVE SERVICES, INC., WATSON                       §
COATINGS LABORATORY, KMHJ                          §
MANAGEMENT COMPANY, LLC,                           §
AND KMHJ, LTD.,                                    §
                                                   §
                        Defendants                 §              334TH JUDICIAL DISTRICT

       PLAINTIFFS’ FIRST AMENDED ORIGINAL PETITION, REQUEST FOR
      DISCLOSURE, REQUEST FOR PRODUCTION, INTERROGATORIES AND
                             JURY DEMAND

TO THE HONORABLE JUDGE OF SAID COURT:

       COME NOW Anna Juarez and Ricardo Carreon (referred to as “Plaintiffs”) and file this

First Amended Original Petition against Watson Grinding and Manufacturing Co., Watson Valve

Services, Inc., Watson Coatings Laboratory, KMHJ Management Company, LLC, and KMHJ,

Ltd. (referred to as “Defendants”) and, in support of thereof, would respectfully show the Court

the following:

                   I.       DISCOVERY CONTROL PLAN AND MONETARY RELIEF

       1.        Plaintiffs intend to conduct discovery under Level 3. Tex. R. Civ. P. 190.4.

       2.        Plaintiffs seek monetary relief over $1,000,000.00. Tex. R. Civ. P. 47(c)(5).

                                     II.     CONDITIONS PRECEDENT

       3.        Pursuant to Tex. R. Civ. P. 54, Plaintiffs assert that all conditions precedent to

recovery have been performed or have occurred.


                                                       1
      Case 20-30967 Document 226 Filed in TXSB on 04/21/20 Page 38 of 44




                          III.    PARTIES, JURISDICTION AND VENUE

A.       PARTIES

         4.    Plaintiffs reside at 10326 Sommerville Avenue, Houston, Harris County, Texas,

77041.

         5.    Defendant Watson Grinding and Manufacturing Co. is a domestic for-profit

company doing business in the State of Texas and may be served with process by serving its

registered agent, John M. Watson, 4525 Gessner Road, Houston, Texas 77041.

         6.    Defendant Watson Valve Services, Inc. is a domestic for-profit company doing

business in the State of Texas and may be served with process by serving its registered agent,

John M. Watson, 4525 Gessner Road, Houston, Texas 77041.

         7.    Defendant Watson Coatings Laboratory is a domestic for-profit company doing

business in the State of Texas and may be served with process by serving its registered agent,

John M. Watson, 4525 Gessner Road, Houston, Texas 77041.

         8.    Defendant KMHJ Management Company, LLC is a domestic for-profit company

doing business in the State of Texas and may be served with process by serving its registered

agent, Kelly Lee Watson, 1400 McKinney Street, #1212, Houston, Texas 77010.

         9.    Defendant KMHJ, Ltd. is a domestic for-profit company doing business in the

State of Texas and may be served with process by serving its registered agent, KMHJ

Management Company, LLC, 1400 McKinney Street, #1212, Houston, Texas 77010.

         10.   As it relates to the event giving rise to this Petition, Plaintiffs invoke the right to

institute this suit against any entity that was conducting business using the assumed or common

name of Defendants.      Pursuant to Tex. R. Civ. P. 28, Plaintiffs move the Court to order

Defendants to substitute their true names if different from the names stated herein.



                                                 2
       Case 20-30967 Document 226 Filed in TXSB on 04/21/20 Page 39 of 44




B.     JURISDICTION

       11.        The Court has subject matter jurisdiction over this cause of action because it

involves an amount in controversy in excess of the minimum jurisdictional limits of the Court.

       12.        The Court has both general and specific personal jurisdiction over Defendants.

The Court has general jurisdiction over Defendants, as Defendants have sufficient minimum

contacts with and within this State and has purposefully availed themselves of the privilege of

conducting activities within this State, thus invoking the benefits, protections, and obligations of

this State’s laws. Defendants' contacts with this State, which are continuous and systematic,

include doing business in Texas. This activity was not the unilateral activity of another party or

a third person.

       13.        Defendants’ contacts with Texas, relied upon by Plaintiffs, were purposeful and

were not random, fortuitous, or attenuated, and are thus subject to the jurisdiction of this State in

suits based on their activities.      The Court has jurisdiction over Defendants because: (1)

Defendants purposefully availed themselves of the benefits of conducting activities in Texas, and

(2) the cause of action arises from or relates to those contacts or activities.

       14.        The Court has specific jurisdiction over this matter as a matter of law.

Defendants conducted business in this State because, without limitation, Defendants conducted

the business in Texas and committed one or more torts, in whole or in part in this State, against

Plaintiffs in Harris County, Texas. Defendants have sufficient and/or minimum contacts with

this State, and thus Plaintiffs affirmatively assert the Court’s exercise of jurisdiction over

Defendants comports with “traditional notions of fair play and substantial justice.”




                                                   3
      Case 20-30967 Document 226 Filed in TXSB on 04/21/20 Page 40 of 44




C.     VENUE

       15.        Venue is proper in Harris County because all or a substantial part of the events or

omissions giving rise to the claim occurred in Harris County. Tex. Civ. Prac. & Rem. Code §

15.002(a)(l). Venue is proper in Harris County, Texas, because Defendants' principal offices in

this state are located in Harris County, Texas. Tex. Civ. Prac. & Rem. Code § 15.002(a)(3).

                                   IV.     FACTUAL BACKGROUND

       16.        On January 24, 2020, an explosion occurred in Northwest Houston at Defendants'

business located at 4525 Gessner Road, Houston, Texas 77041. This explosion resulted in

injuries and/or damages to property and people. Upon information and belief, the explosion was

caused by a combination of chemicals and/or other flammable matters stored and/or used by

Defendants' business. As a result of the explosion, Plaintiffs suffered injuries and/or damages.

Specifically, the explosion caused Plaintiffs’ home to completely shift, which has compromised

the home's entire structure. Furthermore, Plaintiffs were physically injured by falling debris.

                                      V.      CAUSES OF ACTION

A.     NEGLIGENCE

       17.        Plaintiffs incorporate the foregoing for all purposes. Defendants owed a duty of

reasonable care to the Plaintiffs. Defendants breached the duty of reasonable care in one or more

of the following, including, but not limited to:

       a.         Failing to create and/or enforce safety rules and guidelines;
       b.         Contributing to and failing to provide an unsafe work site;
       c.         Failing to recognize and remediate hazards, including hazards with an extreme
degree of risk;
       d.         Participating in and contributing to acts that caused the incident in question,
including the positioning of a combination of chemicals and/or other flammable matters in close
proximity of one another without adequate safety measures and protections;

                                                    4
       Case 20-30967 Document 226 Filed in TXSB on 04/21/20 Page 41 of 44




        e.     Failing to provide timely assistance, or to ensure other protections were in place;
        f.     Failing to warn of a known hazard;
        g.     Failing to read, understand, and follow published safe work policies and
procedures;
        h.     Promulgating and following unsafe work policies;
        i.     Creating latent dangers, but failing to warn of same;
        j.     Failing to provide adequate equipment and competent personnel;
        k.     Failing to ensure a safe work area;
        l.     Failing to institute precautionary measures to protect individuals such as
Plaintiffs;
        m.     Failing to use proper equipment;
        n.     Failure to properly plan;
        o.     Failing to properly and timely fix hazards;
        p.     Using incorrect, insufficient, or defective systems for the combination of
chemicals and/or other flammable matters, and keeping these extremely combustible materials in
close proximity to one another;
        q.     Failure to provide the proper training to their employees and independent
contractors so as to ensure that the employees could properly and safely perform the jobs
required;
        r.     Failure to properly supervise their employees and independent contractors; and/or
Negligent hiring and retention of employees and independent contractors.
        18.    Each and every, all and singular of the foregoing acts and omissions, on the part

of Defendants, taken separately and/or collectively, constitute a direct and proximate cause of

Plaintiffs’ injuries and/or damages.

B.      GROSS NEGLIGENCE

        19.    Plaintiffs incorporate the foregoing for all purposes. Defendants had actual

subjective awareness of the risk involved in the above-described acts or omissions, but

nevertheless proceeded with conscious indifference to the rights, safety, or welfare of Plaintiffs

and others. Defendants' acts and omissions, when viewed objectively from the standpoint of

                                                  5
      Case 20-30967 Document 226 Filed in TXSB on 04/21/20 Page 42 of 44




Defendants at the time of its occurrence, involved an extreme degree of risk, considering the

probability and magnitude of the potential harm to others, including Plaintiffs.        The gross

negligence of Defendants was a proximate cause of the injuries and/or damages to Plaintiffs.

Plaintiffs seek an exemplary damages award under Section 41.003(a) of the Texas Civil Practice

& Remedies Code.

C.     TRESPASS - ABNORMALLY DANGEROUS ACTIVITY

       20.     Plaintiffs incorporate the foregoing for all purposes.        Additionally and/or

alternatively, Defendants are strictly liable for trespass as a result of an abnormally dangerous

activity. There was a high degree of risk of some harm to the person, land or chattels of others.

The likelihood that the resulting harm from it would be great. There was an inability to eliminate

the risk by the exercise of reasonable care. The activity is not a matter of common usage. The

activity was inappropriate in the place where it was taking place. The dangerous attributes of the

activity outweighed the value to the community. The trespass of Defendants was a proximate

cause of the injuries and/or damages to Plaintiffs.

                                  VI.     VICARIOUS LIABILITY

       21.     Plaintiffs incorporate the foregoing for all purposes. At all times material hereto,

Defendants are vicariously liable in all respects for the torts of their employees and agents under

the theory of Respondeat Superior.        The negligent acts of the employees and agents of

Defendants were a proximate cause of Plaintiffs’ injuries, including, but not limited to, negligent

acts. These torts were committed while the employees and agents were acting within their scope

of employment with Defendants – that is, the acts were within the employees’ or agents’ general

authority, in furtherance of business of Defendants and for the accomplishment of the object for

which the employees and agents were hired.



                                                 6
      Case 20-30967 Document 226 Filed in TXSB on 04/21/20 Page 43 of 44




                                VII.   TEX. R. CIV. P. 193.7 NOTICE.

       22.     Pursuant to Tex. R. Civ. P. 193.7, Plaintiffs hereby notify all parties and counsel

of record that Plaintiffs may introduce into evidence at the time of trial or pre-trial, those

documents produced by all parties in response to requests for production and/or requests for

disclosure in this matter.

                                   VIII. DISCOVERY REQUESTS

       23.     Pursuant to Tex. R. Civ. P. 194, 195, 196 and 197, and in accordance with the

instructions stated therein, Plaintiffs request that Defendants respond to the attached Request for

Disclosures, Request for Production and Interrogatories within fifty (50) days of receipt of the

same. See Exhibit A, attached hereto.

                                       IX.     JURY DEMAND

       24.     Pursuant to Tex. R. Civ. P. 216, Plaintiffs hereby demand trial by jury and have

tendered the appropriate fee.

                                          X.      PRAYER

       25.     WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that Defendants be

cited to appear and answer herein, and that, after due process of law, Plaintiffs have judgment

against Defendants for actual damages, together with exemplary damages, pre-judgment interest,

post-judgment interest, costs of suit, and for all such other and further relief, both general and

special, in law and in equity, to which Plaintiffs may be justly entitled.

                                                       Respectfully submitted,

                                                       LAW OFFICES OF MANUEL SOLIS, PC
                                                       6657 Navigation Blvd.
                                                       Houston, TX 77011
                                                       Phone: (713) 277-7838
                                                       Fax: (281) 377-3924



                                                  7
Case 20-30967 Document 226 Filed in TXSB on 04/21/20 Page 44 of 44




                                    By:/s/ Stephen R. Walker
                                    Stephen R. Walker
                                    Texas Bar No. 24034729
                                    Email: swalker@manuelsolis.com
                                    Gregory J. Finney
                                    Texas Bar No. 24044430
                                    Email: gfinney@manuelsolis.com
                                    Juan A. Solis
                                    Texas Bar No. 24103040
                                    Email: jusolis@manuelsolis.com

                                    ATTORNEYS FOR PLAINTIFFS




                                8
